Citation Nr: 1128127	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-02 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has trouble breathing, and argues that it is related to his military service, either through exposure to Agent Orange (herbicides), or to sulfuric fumes which he claims to have encountered while working in the battery shop in service.

In a December 2006 written statement, the Veteran reported a VA physician ("Dr. Regan") diagnosed him with emphysema on December 7, 2006.  In his July 2007 Notice of Disagreement the Veteran again referenced a diagnosis of emphysema by a VA physician ("Dr. Reagan William"), and in his January 2008 VA Form 9 the Veteran again referenced an emphysema diagnosis (and a "Dr. Ragon").  The Veteran also indicated on the VA Form 9 that he had an Agent Orange Registry examination during the appeal period.  However, none of the records associated with the claims file indicate a diagnosed respiratory disability.  Indeed, the claims file does not contain any VA treatment records subsequent to November 2006, or a record of an Agent Orange Registry examination.  As the Veteran has indicated he has received medical treatment from VA facilities for a respiratory disorder subsequent to November 2006, as well as having undergone an Agent Orange Registry examination during the appeal period, these records must be obtained.

Although the Veteran has reported being diagnosed with a respiratory disability (emphysema), the evidence of record is inconclusive as to whether the Veteran's trouble breathing constitutes a discrete respiratory disorder.  Besides the Veteran's reports of an emphysema diagnosis, private treatment records include complaints of trouble breathing, coughing, shortness of breath, wheezing, and chest tightness on multiple occasions from January 1987 through November 2006.  The record also reflects suspicions of asthma.  However, there is also evidence that his trouble breathing is a manifestation of another disability, such as the sinusitis, allergic rhinitis, and/or posttraumatic stress disorder (PTSD) noted in the claims file.  In his October 2006 claim, the Veteran reported cold weather increased his symptoms, as would his diagnosed anxiety.  

With evidence of an abnormal October 1966 in-service chest x-ray, showing heavy calcification on the Veteran's left hilar nodes, and current, chronic respiratory symptomatology, VA's duty to assist by providing a medical examination, and obtaining a nexus opinion, is triggered.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Remand to determine whether the Veteran's trouble breathing constitutes a discrete respiratory disorder, or a manifestation of another disability, such as the sinusitis, allergic rhinitis, and/or PTSD, is thus required.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA outpatient treatment records dated subsequent to November 2006, including any by a Dr. Regan/Reagan William/Ragon, and associate them with the claims file.  Also obtain a copy of the Veteran's Agent Orange Registry examination report.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the agency of original jurisdiction (AOJ) is unable to secure these records, notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; and (c) describe any further action to be taken by the AOJ with respect to the claim.  Provide the Veteran with an opportunity to respond.

2.  After the records named above have been acquired and associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any respiratory disorder.  A copy of this Remand and the claims file must be made available to the examiner in conjunction with the examination.  The examiner should conduct a complete physical examination, as well as any diagnostic testing deemed necessary, and diagnose any respiratory disorders found.  Then, the examiner should offer his/her opinion as to whether the Veteran's trouble breathing and respiratory symptomatology is (a) a discrete disorder, to include emphysema, or (b) a symptom of a disorder already diagnosed, to include sinusitis/rhinitis or PTSD.  If the examiner concludes the Veteran's trouble breathing is a discrete disorder, the examiner should offer his/her opinion whether that discrete disorder is at least as likely as not (50 percent probability or more) etiologically related to his presumed exposure to herbicides during his in-country Vietnam service, to his claimed exposure to sulfuric fumes while working in the battery shop during service, and/or to the abnormal findings shown on the October 1966 in-service chest x-ray.  All opinions should be supported by a clear rationale, including a discussion of the specific evidence on which the opinion(s) is/are based.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice sent was returned as undeliverable.

4.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

